NOT FOR PUBLICATION                          FILED
                    UNITED STATES COURT OF APPEALS                        JUN 29 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

RUBEN GARCIA-HERRERA,                             No. 21-35489

                Plaintiff-Appellant,              D.C. No. 1:20-cv-01102-CL

 v.
                                                  MEMORANDUM*
KLAMATH COUNTY, an Oregon
Municipal Corporation; DENNIS GIBBS;
ERIC GORITZ, in their individual and their
official capacities; AMANDA GRAHAM, in
their individual and their official capacities;
RYAN KABER, in their individual and their
official capacities; JIMMY LEACH, in their
individual and their official capacities;
WESLEY PARKER, in their individual and
their official capacities,

                Defendants-Appellees.

                   Appeal from the United States District Court
                             for the District of Oregon
                   Michael J. McShane, District Judge, Presiding

                             Submitted June 15, 2022**

Before:      SILVERMAN, WATFORD, and FORREST, Circuit Judges.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Ruben Garcia-Herrera appeals from the district court’s judgment dismissing

his action against the commissioners of a special road district alleging Americans

with Disabilities Act (“ADA”) and other claims. We have jurisdiction under 28

U.S.C. § 1291. We review for an abuse of discretion a district court’s denial of

leave to amend. Cervantes v. Countrywide Home Loans, Inc., 656 F.3d 1034, 1041

(9th Cir. 2011). We reverse and remand.

      The district court dismissed Garcia-Herrera’s ADA claim against defendants

Goritz and Gibbs with prejudice. However, the district court did not allow Garcia-

Herrera to file an amended complaint, despite acknowledging he may have been

able to cure the deficiencies with his claim. See Lee v. City of Los Angeles, 250

F.3d 668, 692 (9th Cir. 2001) (“Because it is not clear that plaintiffs’ ADA claim

cannot be saved by amendment, we remand this matter to the district court so that

plaintiffs may have the opportunity to amend their ADA claim.”); see also 42

U.S.C. § 12132 (“[N]o qualified individual with a disability shall, by reason of

such disability, be excluded from participation in or be denied the benefits of the

services, programs, or activities of a public entity, or be subjected to discrimination

by any such entity.”); Sanders v. Arneson Prods., Inc., 91 F.3d 1351, 1354 (9th

Cir. 1996) (definition of a disability under the ADA). Because it is not clear that

the deficiencies with Garcia-Herrera’s official capacity claim against defendants

Goritz and Gibbs could not be cured by amendment, we reverse the judgment and


                                          2                                     21-35489
remand for the district court to provide Garcia-Herrera with an opportunity to

amend his ADA claim only.

      REVERSED and REMANDED.




                                         3                                   21-35489